EXHIBIT23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos. 333-130604, 333-120326 and 333-90570) of DeVry Inc. of our report dated August24, 2007 relating to the financial statements, financial statement schedule, management’s assessment of the effectiveness of internal control over financial reporting and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/PRICEWATERHOUSECOOPERS LLP Chicago, Illinois August 24, 2007
